DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4, 9, 12, 13, 18 and 20 are rejected under 35 U.S.C. 103 as being obvious over Levi (US 6,831,255) in view of Adamski (US 6,104,005) as evidenced by Trice (US 2018/0003390).
With respect to the limitations of claim 1, Levi teaches an oven appliance defining a vertical, a lateral, and a transverse direction, the oven appliance (Figs 1, 2, cooking appliance 2, free-standing oven range, Col 2) comprising: a plurality of chamber walls defining an oven chamber (oven cavity 19), the plurality of chamber walls comprising a back wall (rear panel 35, Col 2), a top wall (top panel 31), a first side wall, a second side wall (side panels 33, 34), and a bottom wall (Fig 2, bottom wall portion 125, Col 3) defining a cavity vent (Fig 2, inlet openings 170, Col 4); a bottom heating element (Fig 2, electric heat source 140, Col 3) mounted above the bottom wall (125) to heat a cooking surface (glass panel 86, Col 3) within the oven chamber; a base panel disposed over the bottom heating element, the base panel (bottom panel 32, Col 2) defining an oven vent (front vent openings 98, rear vent openings 106, Col 3) and a receiving zone (central opening 80, interior ledge portion 82, Col 3) spaced apart from the oven vent, the base panel further defining an enclosed region (air intake plenum 160, Col 4) with the bottom wall about the bottom heating element; and a cooking plate (glass panel 86, Col 3, the glass panel being a cooking plate as evidenced by Trice, Figs 2, 3, cooking surface 32, 0024) disposed on the base panel within the receiving zone, the cooking plate defining the cooking surface (the glass panel 86 being a cooking plate as evidenced by Trice, Figs 2, 3, cooking surface 32, 0024); the oven vent (98, 106) is disposed downstream from the enclosed region (160) to receive at least a portion of the cooling airflow from the enclosed region.  
With respect to the limitations of claim 12, Levi teaches an oven appliance defining a vertical, a lateral, and a transverse direction, the oven appliance (Figs 1, 2, cooking appliance 2, free-standing oven range, Col 2) comprising: a plurality of chamber walls defining an oven chamber (oven cavity 19), the plurality of chamber walls comprising a back wall (rear panel 35, Col 2), a top wall (top panel 31), a first side wall, a second side wall (side panels 33, 34), and a bottom wall (Fig 2, bottom wall portion 125, Col 3), the bottom wall defining a cavity vent (Fig 2, inlet openings 170, Col 4) upstream from the oven chamber (19); a bottom heating element (Fig 2, electric heat source 140, Col 3) mounted above the bottom wall (162) to heat a cooking surface (glass panel 86, Col 3) within the oven chamber; a base panel (bottom panel 32, Col 2) disposed within the oven chamber and defining an enclosed region (air intake plenum 160, Col 4) with the bottom wall downstream from the cavity vent (170), the base panel defining an oven vent (front vent openings 98, rear vent openings 106, Col 3) and a receiving zone (central opening 80, interior ledge portion 82, Col 3), the receiving zone being positioned above the bottom heating element (140), and the oven vent (98, 106) being directed away from the receiving zone to route air out of the enclosed region; and a cooking plate (glass panel 86, Col 3, the glass panel being a cooking plate as evidenced by Trice, Figs 2, 3, cooking surface 32, 0024) disposed on the base panel within the receiving zone, the cooking plate defining the cooking surface (the glass panel 86 being a cooking plate as evidenced by Trice, Figs 2, 3, cooking surface 32, 0024); the oven vent (98, 106) is disposed downstream from the enclosed region (160) to receive at least a portion of the cooling airflow from the enclosed region.  
With respect to the limitations of claim 20, Levi teaches an oven appliance defining a vertical, a lateral, and a transverse direction, the oven appliance (Figs 1, 2, cooking appliance 2, free-standing oven range, Col 2) comprising: a plurality of chamber walls defining an oven chamber, the plurality of chamber walls comprising a back wall (rear panel 35, Col 2), a top wall (top panel 31), a first side wall, a second side wall (side panels 33, 34), and a bottom wall (Fig 2, bottom wall portion 125, Col 3), the bottom wall defining a cavity vent (Fig 2, inlet openings 170, Col 4) therethrough; a bottom heating  element (Fig 2, electric heat source 140, Col 3) mounted above the bottom wall (162) to heat a cooking surface (glass panel 86, Col 3) within the oven chamber; a base panel (bottom panel 32, Col 2) disposed over the bottom heating element (140), the base panel defining an oven vent (front vent openings 98, rear vent openings 106, Col 3) and a receiving zone (central opening 80, interior ledge portion 82, Col 3) spaced apart from the oven vent, the base panel further defining an enclosed region (air intake plenum 160, Col 4) with the bottom wall about the bottom heating element, the enclosed region being defined downstream from the cavity vent (170); and a cooking plate (glass panel 86, Col 3, the glass panel being a cooking plate as evidenced by Trice, Figs 2, 3, cooking surface 32, 0024) disposed on the base panel within the receiving zone, the cooking plate defining the cooking surface (the glass panel 86 being a cooking plate as evidenced by Trice, Figs 2, 3, cooking surface 32, 0024); the oven vent (98, 106) is disposed downstream from the enclosed region (160) to receive at least a portion of the cooling airflow from the enclosed region.  

Levi discloses the claimed invention except for an insulator plate disposed above the cavity vent between the bottom heating element and the bottom wall along the vertical direction; the insulator plate is disposed downstream from the cavity vent to receive a cooling air flow from the vent cavity within the enclosed region.
However, Adamski discloses an insulator plate (Figs 1-3, Col 2, Lines 1-6, with insulation filling the space between the outer housing 12 and inner shell 14) disposed above the cavity vent (cavity vent as disclosed by Levi) between the bottom heating element (bottom electric heating element 32, Col 2) and the bottom wall (bottom of outer housing 12) along the vertical direction; the insulator plate (insulation filling, Col 2, Lines 1-6) is disposed downstream from the cavity vent (cavity vent as disclosed by Levi) to receive a cooling air flow from the vent cavity within the enclosed region (enclosed region as disclosed by Levi) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance of Levi silent to an insulator plate disposed above the cavity vent between the bottom heating element and the bottom wall with an insulator plate located between the bottom heating element and the bottom wall with an insulator plate disposed between the bottom heating element and the bottom wall along the vertical direction of Adamski for the purpose of providing a known insulator plate configuration that prevents heat from escaping through a bottom of the oven appliance, thereby improving the overall heating efficiency of the oven.  
The combination of Levi in view of Adamski fully discloses the limitations of “an insulator plate disposed above the cavity vent between the bottom heating element and the bottom wall along the vertical direction; the insulator plate is disposed downstream 
With respect to the limitations of claims 2, 4, 9, 13 and 18, Levi teaches the oven vent (98, 106) is directed away from the receiving zone to route air out of the enclosed region (160); the oven vent is a first oven vent defined at a first lateral side (front vent openings 98) of the base panel, and the base panel defines a second oven vent (rear vent openings 106) at the second lateral side, the first and second oven vents being spaced apart from each other at opposite sides of the cooking plate (see figure 2); the bottom heating element comprises an electric heating element (Fig 2, electric heat source 140, Col 3).

Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Levi (US 6,831,255) in view of Adamski (US 6,104,005) as applied to claim 1, further in view of Trice (US 2018/0003390).
With respect to the limitations of claim 10, Levi in view of Adamski discloses the claimed invention except for the bottom heating element comprises a gas burner.  However, Trice discloses the substituting the electric heating element of Levi with other conventional heat sources such as a gas burner (0023) is known in the art.  It would 

Claims 11 and 19 are rejected under 35 U.S.C. 103 as being obvious over Levi (US 6,831,255) in view of Adamski (US 6,104,005) as applied to claims 1 and 12, further in view of De’ Longhi (US 2002/0074323).
With respect to the limitations of claims 11 and 19, Levi in view of Adamski discloses the claimed invention except for one chamber wall of the plurality of chamber walls defines an exhaust opening above the bottom wall downstream from the oven vent and the oven chamber.  However, De’ Longhi discloses one chamber wall of the plurality of chamber walls defines an exhaust opening (Figs 1-4, openings 8, 9, 0023) above the bottom wall downstream from the oven vent (openings 16, 0033, 0037) and the oven chamber is known in the art.  It would been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the oven appliance of Levi in view of Adamski having an oven chamber with oven vents silent to additional exhaust opening with the one chamber wall of the plurality of chamber walls defines an exhaust opening above the bottom wall downstream from the oven vent and the oven chamber of De’ Longhi for the purpose of providing a known exhaust opening configuration that promotes air circulation (0024) and rapid temperature distribution.

Claims 5, 6, 7, 8, 14, 15, 16, 17 and 21 are rejected under 35 U.S.C. 103 as being obvious over Levi (US 6,831,255) in view of Adamski (US 6,104,005) as applied to claims 1, 12 and 20, further in view of Froelicher (US 2018/0020680).
With respect to the limitations of claims 5, 6, 7, 8, 14, 15, 16, 17 and 21, Levi in view of Adamski discloses the claimed invention except for further comprising a temperature sensor disposed within the enclosed region; the temperature sensor is mounted to the cooking plate; the temperature sensor is mounted between the bottom heating element and the cooking plate; further comprising a controller operably coupled to the temperature sensor and the bottom heating element, the controller being configured to initiate a cooking operation comprising detecting a temperature of the temperature sensor within the enclosed region, and directing heat output from the bottom heating element based on the detected temperature.
However, Froelicher discloses further comprising a temperature sensor (Fig 4, lower temperature sensor 272, 0052) disposed within the enclosed region; the temperature sensor (272) is mounted to the cooking plate (baking stone 118, 0052); the temperature sensor (sensor 272 located between top of stone 118 and lower heating element 144) is mounted between the bottom heating element (heating element array 144, 0052) and the cooking plate (118); further comprising a controller (controller 274, 0053) operably coupled to the temperature sensor and the bottom heating element (0052, 0053), the controller being configured to initiate a cooking operation comprising detecting a temperature of the temperature sensor within the enclosed region, and directing heat output from the bottom heating element based on the detected temperature (0055-0057) is known in the art.  It would have been obvious for one 

Response to Amendments
Claims 1, 4, 7, 12, 13, 16 and 20 have been amended.  
Claim 3 is cancelled.
Claim 21 is new.
Claims 1, 2 and 4-21 are pending.

Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive.  
The applicant has argued on pages 7-8 about claims 1, 2 and 4-21 that the cited prior art of Levi in view of Adamski fails to disclose the amended claim limitations of “a bottom wall defining a cavity vent…the insulator plate is disposed downstream from the cavity vent to receive a cooling air flow from the vent cavity within the enclosed region, and the oven vent is disposed downstream from the enclosed region to receive at least a portion of the cooling airflow from the enclosed region”, the examiner respectfully disagrees as set forth in the rejection of claims 1, 2 and 4-21 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/2/2022